Citation Nr: 0936576	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety, and, if so, whether that claim 
should be granted.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen a 
previously denied claim for service connection for a 
psychiatric disability (claimed as a nervous disorder) and 
denied service connection for hepatitis C and cirrhosis of 
the liver.  In a September 2007 supplemental statement of the 
case, the RO reopened the Veteran's psychiatric claim and 
redenied it on the merits. 

In August 2008, the Veteran was afforded a Travel Board 
hearing before undersigned Veteran's Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.

As a final introductory matter, the Board observes that 
statements from VA treating providers and the Veteran himself 
indicate that he is unable to work as a result of his 
psychiatric problems, and the record reflects that he is 
currently in receipt of Social Security disability benefits 
due to those problems.  Although the Veteran is not currently 
service connected for any psychiatric disability, in light of 
the actions taken below, the Board interprets the 
aforementioned clinical and lay evidence as raising an 
implicit claim of entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The issues of service connection for a psychiatric 
disability, hepatitis C, and cirrhosis of the liver are 
REMANDED to the RO.


FINDINGS OF FACT

1.  A December 1997 RO decision denied the Veteran's claim 
for service connection for psychiatric disability (claimed as 
a nervous disorder).  The Veteran did not file a timely 
appeal of that decision.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for a 
psychiatric disability is new, and is also material because 
it raises a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied the Veteran's 
claim for service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a December 1997 rating decision, the RO denied the 
Veteran's claim for service connection for a psychiatric 
disability (then claimed as a nervous disorder).  The Veteran 
did not file a timely appeal of that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the December 1997 decision became final 
because the Veteran did not file a timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim for a psychiatric disability 
in July 2005.  In an April 2006 rating decision, the RO 
declined to reopen the claim.  Thereafter, in a September 
2007 supplemental statement of the case, the RO reopened the 
claim and denied it on the merits.  Nevertheless, because 
that claim was previously denied in a decision that became 
final in December 1998, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of December 1997 rating 
decision included service medical records showing that the 
Veteran had complained of headaches and pain in the lower 
right side of his jaw after being struck across the head with 
a lead pipe in July 1978.  Physical examination at that time 
revealed a 3 centimeter cranium laceration, but X-rays were 
negative for a skull fracture.  No residuals were reported.  

Additional evidence before the RO at the time of the last 
adjudication included VA medical records, dated from December 
1994 to October 1997, showing diagnoses of and treatment for 
anxiety and depression.  Those record also revealed that in 
January 1995 and in November and December 1996, the Veteran 
had received inpatient treatment for alcohol dependence and a 
dysthymic disorder and that in August 1997 he had been 
hospitalized after a weekend of "binge drinking" and 
diagnosed with a substance induced mood disorder.  

Also of record at the time of the December 1997 rating 
decision was a report of a November 1997 VA medical 
examination in which the Veteran stated that he had endured a 
personal assault and attempted suicide in service.  He stated 
that, since his discharge from the military, he had suffered 
from "painful spots on his skull" and various mental health 
problems, including depression, panic attacks, suicidal 
ideations, neurotic tendencies manifested by ruminating about 
the past, and compulsive drinking.  Mental status examination 
yielded diagnoses of alcoholism, obsessiveness with 
agoraphobia, and panic disorder.  Additionally, it was noted 
that the Veteran had a history of severe depression that 
interfered with his ability to obtain and maintain gainful 
employment.  The VA examiner, who did not review the 
Veteran's service medical records or other pertinent evidence 
in his claims folder, declined to render an opinion as to 
whether the Veteran's depression or other psychiatric 
problems had their onset in service.  Nevertheless, that 
examiner recommended that the Veteran's "suicidal ideas or 
attempt when in Camp Lejeune during his service years be 
investigated and evaluated for depressive roots."  However, 
it does not appear that any follow-up was conducted pursuant 
to the examiner's recommendation.

Based on the evidence then of record, the RO concluded that 
there was no diagnosis of a nervous disorder in service and, 
consequently, denied the Veteran's claim.

In support of his application to reopen his claim, the 
Veteran has submitted additional service medical records, 
which were not previously associated with the claims folder.  
Those records reveal that the Veteran attempted suicide in 
March 1979 and thereafter underwent inpatient psychiatric 
treatment at a Marine Corps medical facility.  On mental 
status examination, the Veteran exhibited passive-aggressive 
behavior and a lack of insight into his mental health 
problems.  However, it was noted that he realized he had a 
drinking problem and that he did not display any other 
cognitive or neurological deficits.  Following five days of 
individual and group psychotherapy, the Veteran was diagnosed 
with immature personality, manifested by ineffectual 
responses to emotional, social, and intellectual demands; and 
demonstrated inadaptability, ineptness, poor judgment, social 
instability, and a lack of physical and emotional stamina.  
He was also diagnosed with severe alcoholism manifested by 
habitual excessive drinking.  Upon release from the inpatient 
facility, the Veteran was ordered to undergo additional 
outpatient counseling and Alcoholics Anonymous meetings as 
conditions of remaining in the service.  Less than three 
months later, however, he was discharged on the grounds of 
unsuitability due to unacceptable and maladaptive behavior. 

Additional new evidence includes VA medical records dated 
from August 1997 to August 2007 and private medical records 
dated from January 1983 to October 2007.  Those records 
reflect ongoing inpatient and outpatient treatment for mental 
health problems and diagnoses of depression, a mood disorder, 
panic attacks, chronic alcohol abuse, and a history of 
illicit substance abuse.  In addition, those records show 
that the Veteran has worked only sporadically since leaving 
the service and has been dependent on welfare and Social 
Security Administration (SSA) disability benefits for much of 
that time.

Further evidence not previously considered by RO adjudicators 
includes a January 2006 statement from a VA psychiatrist 
indicating that he is currently treating the Veteran for 
PTSD.  The Veteran has also submitted statements from his 
father and a former girlfriend indicating that, since leaving 
the service, he has struggled with depression and alcoholism 
and has "never been able to settle in one area or stay with 
one job for very long."  

Other evidence not previously of record includes the 
Veteran's July 2007 testimony before a Decision Review 
Officer and his August 2008 testimony before the Board.  In 
the course of that testimony, the Veteran elaborated on the 
July 1978 personal assault, documented in his service medical 
records, stating that he was struck on the head with a pipe 
and "kicked around" by "two or three guys" who accosted 
him outside a bar near Camp Lejeune, North Carolina.  The 
Veteran then related that personal assault to his March 1979 
in-service suicide attempt and subsequent development of 
PTSD.  He also reported that, after leaving service, he had 
tried to kill himself on multiple occasions and that he 
continued to suffer from suicidal ideations.  The Veteran 
further stated that he had told VA psychiatric providers that 
he had a history of substance abuse, but denied having ever 
reported using heroin or intravenous drugs.  Additionally, 
the Veteran indicated that he had been in receipt of SSA 
disability benefits since 2006 for depression and other 
disabilities.

Following his August 2008 Board hearing, the Veteran 
submitted a written statement indicating that in 1978, during 
his period of active service, his girlfriend of two years 
broke off her engagement with him and had an abortion "with 
no notice or cause."  The Veteran cited this event as a 
contributing factor in his March 1979 suicide attempt and 
subsequent psychiatric problems.

The Board finds that the newly received service medical 
records, reflecting the Veteran's hospitalization following a 
suicide attempt and subsequent treatment for various 
psychiatric symptoms and diagnoses of immature personality 
and alcoholism, as well as the VA and private medical records 
showing post-service diagnoses of and treatment for multiple 
psychiatric disorders, including depression and PTSD, and the 
lay statements and testimony the Veteran has submitted in 
support of his claim to be both new and material.  That newly 
submitted clinical and lay evidence tends to corroborate the 
Veteran's contention that he has a current psychiatric 
disability related to one or more in-service events, 
including his alleged breakup with his girlfriend and her 
abortion in 1978 and his subsequent suicide attempt and 
psychiatric hospitalization in March 1979.  Moreover, that 
newly submitted evidence, establishing that the Veteran is 
currently diagnosed with PTSD and relating that disability to 
an in-service personal assault is both new and material, as 
it collectively demonstrates a diagnosis that meets the 
requisite diagnostic criteria and suggests a potential nexus 
to service.  That new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  Furthermore, that new 
evidence is presumed credible for the purpose of determining 
whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for psychiatric disability relates to a previously 
unestablished facts: competent evidence tending to show that 
he suffers from PTSD due to an in-service personal assault 
and that his current psychiatric problems are related to a 
variety of in-service events, including his alleged breakup 
with his girlfriend and her abortion and his subsequent 
suicide attempt and psychiatric hospitalization.  Therefore, 
the Board finds that new evidence, when presumed credible for 
the purpose of determining whether it is material, is 
material.  Accordingly, the Veteran's claim for service 
connection for a psychiatric disability is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's newly reopened claim for service connection for a 
psychiatric disability as well as his claims for service 
connection for hepatitis C and cirrhosis of the liver.

At the outset, the Board observes that, following 
certification of his appeal to the Board, the Veteran 
submitted evidence pertinent to this psychiatric disability 
claim directly to the Board.  That evidence has not yet been 
considered by the RO.  Nor has the Veteran submitted a waiver 
of initial RO review with respect to that additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2008).  The Board 
cannot consider that additional evidence without first 
remanding the case to the agency of original jurisdiction 
(AOJ) for initial consideration or obtaining the Veteran's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to 
ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the Board finds 
that on remand the issues on appeal should be reviewed with 
consideration of all evidence received since the issuance of 
the March 2008 supplemental statement of the case.

The Veteran's psychiatric disability claim was originally 
denied based on a finding that he did not have a nervous 
disorder in service.  Since that prior rating decision, he 
has submitted clinical evidence showing a current diagnosis 
of PTSD, which he has related to an in-service personal 
assault.  Additionally, the Board recognizes that the Veteran 
has submitted evidence that he currently suffers from 
multiple other psychiatric conditions, including depression, 
a mood disorder, and panic attacks, all of which he now 
attributes to events in service, including his reported 
breakup with his girlfriend and her abortion in 1978 and his 
March 1979 suicide attempt and subsequent hospitalization and 
treatment for an immature personality and alcoholism.  

Claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the numerous 
psychiatric disabilities for which the Veteran has claimed 
service connection are most appropriately characterized as a 
single issue, as the RO did in its December 2006 rating 
decision.

The Veteran's service medical records reflect that in July 
1978 he was treated for headaches and jaw pain following a 
reported personal assault in which his head was struck with a 
lead pipe.  His service records further indicate that, 
following a suicide attempt in March 1979, he was 
hospitalized and diagnosed with immature personality and 
alcohol dependence, and that he was subsequently discharged 
from the military on the grounds of unsuitability due to 
unacceptable and maladaptive behavior.

Post-service medical records reflect complaints and clinical 
findings of PTSD, depression, panic attacks, and related 
psychiatric symptoms.  Additionally, the record shows that 
the Veteran was afforded a VA psychiatric examination in 
November 1997 and was diagnosed with alcoholism, 
obsessiveness with agoraphobia, and panic disorder, as well 
as a history of severe depression.  However, the VA examiner 
did not review the Veteran's service medical records or other 
pertinent evidence in his claims folder.  Additionally, 
despite recommending further development to address whether 
the Veteran's in-service "suicidal ideas or attempt[s]" had 
any bearing on his post-service depression, that examiner 
declined to render an opinion specifically addressing whether 
the Veteran's depression or other psychiatric problems had 
their onset in service.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Where, as in the instant case, the Veteran is claiming PTSD 
based on an in-service personal assault, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

In this case, the Veteran has not yet been afforded a VA 
examination to address his reopened claim for service 
connection for psychiatric disability, to include depression, 
anxiety, and PTSD based on an in-service assault.  He 
underwent a VA psychiatric examination in November 1997, 
prior to his diagnosis of PTSD and his subsequent statements 
relating that condition to an in-service personal assault.  
Thus, that prior VA psychiatric examination did not take into 
account the factors in 38 C.F.R. § 3.304 (f)(3) (2008) in 
determining whether the Veteran's psychiatric symptoms had 
their onset in service.  Nor did it include an etiological 
opinion with respect to any of the Veteran's other 
psychiatric problems, including depression and anxiety, or a 
review of the Veteran's claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's psychiatric 
problems must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Accordingly, the Board finds that a 
new VA examination addressing the etiology of the Veteran's 
current psychiatric problems is necessary to fully and fairly 
assess the merits of this claim.  38 U.S.C.A. § 5103A(d).

Moreover, because the Veteran has attributed his PTSD to an 
in-service personal assault, the Board finds that the 
requirements of VA's duty to notify and assist the claimant 
have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The RO has not specifically sent a duty to assist 
letter as to a claim for service connection for PTSD related 
to a personal assault.  38 C.F.R. § 3.304(f)(3).  Therefore, 
on remand, the RO should send the Veteran an appropriate 
stressor development letter providing full notice with regard 
to development of his claim for service connection for PTSD 
related to a personal assault.

Additionally, the Board notes that while the Veteran has 
provided copies of his service medical records and DD Form 
214, it does not appear that his complete service personnel 
records have been obtained.  Because the Veteran is claiming 
entitlement to service connection for PTSD based upon 
personal assault rather than combat, his complete service 
personnel records must be obtained in order to fairly address 
the merits of his claim.  Therefore, the Board finds that 
additional efforts to obtain those records should be made on 
remand.

A remand is also warranted with respect to the Veteran's 
claims for service connection for hepatitis C and cirrhosis 
of the liver.  The Veteran, in written statements and 
testimony before the Board, contends that he contracted 
hepatitis C from unsterilized "air guns" used to administer 
shots during his period of active duty.  During his August 
2008 hearing before the Board, the Veteran testified that the 
air guns left reddish marks on his left biceps area that 
remained infected for many years after he left the service.  
Additionally, the Veteran acknowledged that he had numerous 
tattoos as well as a history of occasional cocaine use, which 
were also considered risk factors for developing hepatitis C.  
While the Veteran's post-service medical records also reflect 
a history of intravenous heroin use, he emphatically denied 
engaging in that activity at his August 2008 Board hearing.  
Nor did he report exposure to any other hepatitis C risk 
factors.  Parenthetically, the Board notes that such risk 
factors include intravenous drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine use, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
and shared toothbrushes or razor blades.  VBA Letter 211B 
(98-110), November 30, 1998.

The Board recognizes that the Veteran is competent to state 
that he was exposed to "air gun" inoculations in service 
and that the record reflects that he is currently diagnosed 
with hepatitis C.  However, given that the record also 
reflects other nonservice-related risk factors for hepatitis 
C, the Board finds it necessary to remand for a VA 
examination and opinion to address whether that disorder had 
its onset due to the Veteran's reported "air gun exposure" 
or any other aspect of his military service.  38 U.S.C.A. 
§ 5103A(d).

Turning next to the Veteran's claim for service connection 
for cirrhosis of the liver, the clinical evidence of record 
does not establish, nor does the Veteran contend, that this 
disorder had its onset in service.  Rather, he claims that 
service connection is warranted on a secondary basis.  
Specifically, at his August 2008 Board hearing, the Veteran 
testified that his cirrhosis was related to his PTSD and 
associated psychiatric problems to the extent that both the 
medication (Nefazodone) he was prescribed to treat those 
problems, as well as the alcohol he consumed to "self-
medicate," contributed to the onset of his liver disorder.  
Additionally, the Veteran's VA medical records record reflect 
that he was diagnosed with cirrhosis of the liver in January 
2005 and that condition has been linked to his hepatitis C.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Given the Veteran's statements that his cirrhosis is 
related to psychiatric problems incurred in service, and the 
similarity of facts surrounding the onset of the Veteran's 
cirrhosis and hepatitis C, for which he is also claiming 
service connection, the Board finds that, based on the 
evidence of record, VA must consider whether service 
connection for cirrhosis is warranted as secondary to both a 
psychiatric disability and hepatitis C.  

Moreover, in view of the Veteran's statements and the 
clinical evidence suggesting a nexus between his cirrhosis 
and the psychiatric disability and hepatitis C for which he 
is also seeking service connection, the Board finds that 
those issues are all inextricably intertwined.  The 
resolution of the pending psychiatric and hepatitis C claims 
might have bearing upon the claim of entitlement to service 
connection for cirrhosis of the liver.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
other claims is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991). 

Furthermore, as the Veteran has not yet undergone a VA 
examination with respect to his cirrhosis claim, he should be 
afforded one on remand.  Specifically, a VA examiner should 
address whether the Veteran's cirrhosis had its onset during 
his period of active duty or is otherwise related to any 
aspect of his service, including to his psychiatric 
disability or hepatitis if either of those disorders is found 
to have been caused or aggravated in service.

Finally, a remand is also warranted to obtain outstanding SSA 
medical records.  The Veteran's VA treatment records include 
a multiple impairment questionnaire completed by a VA 
physician in support of the Veteran's claim for SSA 
disability benefits.  Additionally, the Veteran testified at 
his July 2007 DRO hearing that his depression and other 
disabilities prevented him from working and that he had been 
in receipt of SSA disability benefits since 2006.  However, 
neither the decision granting the Veteran's claim for SSA 
disability benefits nor the records associated with that 
claim have yet been associated with his claims folder.  
Because the decision and the medical records upon which an 
award of SSA disability benefits is predicated are relevant 
to the Veteran's claims, efforts to obtain those records 
should be made on remand.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

2.  Obtain the Veteran's complete service 
personnel records from the National 
Personnel Records Center (NPRC) or other 
sources if they cannot be obtained from the 
NPRC.

3.  Send the Veteran a stressor development 
letter for claims of PTSD based on personal 
assault.  The Veteran should also be 
notified that in-service personal assault 
may be corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of evidence 
listed in § 3.304(f)(3) must be included in 
the notification to the Veteran.  Also send 
the Veteran a VA Form 21-0781a, Statement in 
Support of Claim for Service Connection for 
Posttraumatic Stress Disorder Secondary to 
Personal Trauma, and request that he 
complete it with as much specificity as 
possible.  Inform the Veteran that if he 
fails to return any form that would provide 
details regarding the in-service stressor 
event or fails to provide information useful 
to verifying this event, VA will proceed to 
decide the case based on the evidence of 
record.  An appropriate period of time 
should be allowed for the Veteran to 
respond. 

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination report.  
The examiner should provide a rationale for 
the opinion and reconcile it with all relevant 
evidence of record, including service medical 
records showing that the Veteran was treated 
for head injuries incurred in an assault and 
then hospitalized after a suicide attempt and 
diagnosed with an immature personality and 
alcohol dependence; the November 1997 VA 
examination report and other post-service 
medical records showing diagnoses of and 
treatment for PTSD, depression, anxiety, and 
related symptoms; and the lay statements and 
testimony the Veteran has submitted linking 
his psychiatric problems to in-service events, 
including his July 1978 personal assault and 
his March 1979 suicide attempt, as well as to 
his alleged breakup with his girlfriend and 
her subsequent abortion.  Specifically the 
examiner should provide the following 
information:

a) Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV). 

c)  If a diagnosis of PTSD is warranted, 
specify whether it is due to a personal 
assault.  In rendering the opinion, the 
examiner should determine whether any of 
the factors in 38 C.F.R. § 3.304 (f)(3) 
(2008) are present to support an 
allegation of PTSD due to personal 
assault.  

d)  Discuss whether it is as likely as 
not (more than 50 percent probability) 
that any current psychiatric disability, 
to include PTSD, depression, and anxiety, 
is related to the July 1978 in-service 
assault, the March 1979 in-service 
suicide attempt and subsequent 
psychiatric hospitalization, or any other 
aspect of the Veteran's military service.

5.  Schedule the Veteran for a VA liver 
examination for the purpose of ascertaining 
the nature and etiology of his currently 
diagnosed hepatitis C and cirrhosis.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all relevant evidence of 
record, including the Veteran's VA medical 
records showing diagnoses and treatment for 
hepatitis C with cirrhosis, as well as a 
history of cocaine and intravenous drug use, 
and the Veteran's own written statements and 
testimony indicating that he contracted 
hepatitis C from air gun vaccinations in 
service and developed cirrhosis due to 
prescription medication and drinking to treat 
his PTSD and related psychiatric problems.  
The examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where 
examiner did not comment on Veteran's report 
of in-service injury and instead relied on 
absence of evidence in service medical records 
to provide negative opinion).  The VA 
examiner's opinion should specifically address 
the following questions: 

a)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed hepatitis C 
is related to in-service exposure to air 
gun vaccinations, or any other aspect of 
his military service?

b)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran acquired hepatitis C through 
tattoo piercing?

c)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran acquired hepatitis C through 
intranasal cocaine use or other illicit 
drug use?

d)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed cirrhosis 
is related to any psychiatric disability 
caused or aggravated by service? 

e)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed cirrhosis 
was caused or aggravated by his hepatitis 
C?  

f)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed cirrhosis 
is otherwise related to the Veteran's 
period of service in the Marines?

6.  Then, readjudicate the claims 
remaining on appeal.  If any decision 
remains adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


